Case 1:20-cr-00060-IMK-MJA Document 40 Filed 06/09/21 Page 1 of 7 PageID #: 135



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 UNITED STATES OF AMERICA,

                    Plaintiff,

      v.                                       CRIMINAL NO. 1:20CR60
                                                    (Judge Keeley)

 MICHAEL C. MEADE,

                    Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 39),
        ACCEPTING GUILTY PLEA, SCHEDULING SENTENCING HEARING
        AND DIRECTING DEFENDANT’S COUNSEL TO REVIEW STANDARD
     PROBATION AND SUPERVISED RELEASE CONDITIONS WITH DEFENDANT

      On May 24, the defendant, Michael C. Meade (“Meade”), appeared

 before United States Magistrate Judge Michael J. Aloi and moved for

 permission    to   enter    a   plea     of   GUILTY      to    Count   One    of   the

 Indictment.    After    Meade      stated     that   he    understood      that     the

 magistrate    judge    is   not    a    United   States        district   judge,     he

 consented to tendering his plea before the magistrate judge.

 Previously,    this    Court      had   referred     the   guilty       plea   to   the

 magistrate judge for the purposes of administering the allocution

 pursuant to Federal Rule of Criminal Procedure 11, making a finding

 as to whether the plea was knowingly and voluntarily entered, and

 recommending to this Court whether the plea should be accepted.

      Based upon Meade’s statements during the plea hearing and the

 government’s proffer establishing that an independent factual basis

 for the plea existed, the magistrate judge found that Meade was

 competent to enter a plea, that the plea was freely and voluntarily
Case 1:20-cr-00060-IMK-MJA Document 40 Filed 06/09/21 Page 2 of 7 PageID #: 136



 USA v. MEADE                                                       1:20CR60

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 39),
       ACCEPTING GUILTY PLEA, SCHEDULING SENTENCING HEARING
       AND DIRECTING DEFENDANT’S COUNSEL TO REVIEW STANDARD
    PROBATION AND SUPERVISED RELEASE CONDITIONS WITH DEFENDANT

 given, that he was aware of the nature of the charges against him

 and the consequences of his plea, and that a factual basis existed

 for the tendered plea. On May 25, 2021, the magistrate judge

 entered a Report and Recommendation Concerning Plea of Guilty in

 Felony Case (“R&R”) (dkt. no. 39) finding a factual basis for the

 plea and recommending that this Court accept Meade’s plea of guilty

 to Count One of the Indictment.

      The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R. He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R. The parties did not file

 any objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R,

 ACCEPTS Meade’s guilty plea, and ADJUGES him GUILTY of the crime

 charged in Count One of the Indictment.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until it




                                      2
Case 1:20-cr-00060-IMK-MJA Document 40 Filed 06/09/21 Page 3 of 7 PageID #: 137



 USA v. MEADE                                                       1:20CR60

       ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 39),
          ACCEPTING GUILTY PLEA, SCHEDULING SENTENCING HEARING
          AND DIRECTING DEFENDANT’S COUNSEL TO REVIEW STANDARD
       PROBATION AND SUPERVISED RELEASE CONDITIONS WITH DEFENDANT

 has received and reviewed the presentence report prepared in this

 matter.

         Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

 follows:

         1.   The Probation Officer shall undertake a presentence

 investigation of Meade, and prepare a presentence report for the

 Court;

         2.   The Government and Meade shall provide their versions of

 the offense to the probation officer by June 18, 2021;

         3.   The presentence report shall be disclosed to Meade,

 defense counsel, and the United States on or before August 18,

 2021;    however,   the   Probation   Officer   shall   not   disclose   any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

         4.   Counsel may file written objections to the presentence

 report on or before September 1, 2021;

         5.   The Office of Probation shall submit the presentence

 report with addendum to the Court on or before September 17, 2021;

 and


                                       3
Case 1:20-cr-00060-IMK-MJA Document 40 Filed 06/09/21 Page 4 of 7 PageID #: 138



 USA v. MEADE                                                       1:20CR60

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 39),
       ACCEPTING GUILTY PLEA, SCHEDULING SENTENCING HEARING
       AND DIRECTING DEFENDANT’S COUNSEL TO REVIEW STANDARD
    PROBATION AND SUPERVISED RELEASE CONDITIONS WITH DEFENDANT

      6.    Counsel may file any written sentencing statements and

 motions for departure from the Sentencing Guidelines, including the

 factual basis from the statements or motions, on or before October

 1, 2021.

      The magistrate judge continued Meade on bond pursuant to the

 Order Setting Conditions of Release (dkt. no. 10) entered on

 December 10, 2020.

      The   Court   will   conduct    the   sentencing    hearing   for   the

 defendant on October 14, 2021, at 10:00 A.M. at the Clarksburg,

 West Virginia point of holding court. Prior to that hearing,

 counsel for Meade shall review with him the revised Standard

 Probation and Supervised Release Conditions adopted by this Court

 on November 29, 2016, pursuant to the Standing Order entered by

 Chief Judge Groh, In Re: Revised Standard Probation and Supervised

 Release Conditions, 3:16-MC-56.        A copy of the Standard Probation

 and Supervised Release Conditions and Standing Order are attached.

      It is so ORDERED.




                                      4
Case 1:20-cr-00060-IMK-MJA Document 40 Filed 06/09/21 Page 5 of 7 PageID #: 139



 USA v. MEADE                                                       1:20CR60

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 39),
       ACCEPTING GUILTY PLEA, SCHEDULING SENTENCING HEARING
       AND DIRECTING DEFENDANT’S COUNSEL TO REVIEW STANDARD
    PROBATION AND SUPERVISED RELEASE CONDITIONS WITH DEFENDANT

      The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: June 9, 2021


                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE




                                      5
Case 1:20-cr-00060-IMK-MJA Document 40 Filed 06/09/21 Page 6 of 7 PageID #: 140



 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

 1.        You must report to the probation office in the federal judicial district where you are authorized to reside within72 hours
           of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
           within a different time frame.1
 2.        After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
           how and when you must report to the probation officer, and you must report to the probation officer as instructed.
 3.        You shall not commit another federal, state or local crime.
 4.        You shall not unlawfully possess a controlled substance. You shall refrain from any unlawful use of a controlled substance.
           You shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
           thereafter, as determined by the probation officer.
 5.        You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
           permission from the court or the probation officer.
 6.        You must answer truthfully the questions asked by your probation officer.
 7.        You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
           living arrangements (such as the people you live with), you must notify the probation officer at least JO days before the
           change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
           the probation officer within 72 hours of becoming aware of a change or expected change.
 8.        You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
           probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 9.        You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
           excuses you from doing so. If you do not have full-time employment you must try to find full-time employment, unless
           the probation officer excuses you from doing so. If you plan to change where you work or anything about your work (such
           as your position or your job responsibilities), you must notify the probation officer at least 10 days before the change.
           If notifying the probation officer at least JO days in advance is not possible due to unanticipated circumstances, you must
           notify the probation officer within 72 hours of becoming aware of a change or expected change.
 10.       You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
           been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
           permission of the probation officer.
 11.       If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 12.       You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
           anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
           such as nunchakus or lasers).
 13.       You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
           without first getting the permission of the court.
 14.       If the probation officer determines that you pose a risk to another person (including an organization), the probation
           officer may require you to notify the person about the risk and you must comply with that instruction. The probation
           officer may contact the person and confirm that you have notified the person about the risk.
 15.       You shall not purchase, possess or consume any organic or synthetic intoxicants, including bath salts, synthetic
           cannabinoids or other designer stimulants.
 16.       You shall not frequent places that sell or distribute synthetic cannabinoids or designer stimulants.
 17.       Upon reasonable suspicion by the probation officer, you shall submit your person, property, house, residence, vehicle,
           papers, computers, or other electronic communications or data storage devices or media, or office, to a search conducted
           by a United States Probation Officer. Failure to submit to a search may be grounds for revocation of release. You shall warn
           any other occupants that the premises may be subject to searches pursuant to this condition.
 18.       You are prohibited from possessing a potentially vicious or dangerous animal or residing with anyone who possesses a
           potentially vicious or dangerous animal. The probation officer has sole authority to determine what animals are considered
           to be potentially vicious or dangerous.
 19.       You must follow the instructions of the probation officer related to the conditions of supervision.




            1
              This condition applies to defendants released to the community after a period of imprisonment. For probation cases, the
 condition is: You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
 of the time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different
 time frame.
Case 1:20-cr-00060-IMK-MJA Document 40 Filed 06/09/21 Page 7 of 7 PageID #: 141




                                                            3:16-MC-56
